[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff brought this action under C.G.S. § 20-7c to require the defendant to supply to him all of his medical records so that he could use them to pursue a potential medical malpractice suit against the defendant.
The defendant claims he has provided all the medical records to the plaintiff. The defendant filed an affidavit with the court stating that all records were provided. He asked the defendant to contact him if he claimed any of the records were missing. The plaintiff never responded to this request.
The defendant has, therefore, moved that the action be dismissed because of defendants' compliance. The action is now moot. CT Page 4010-KK
The Motion to Dismiss this action is hereby granted.
Hurley, J.